DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfrick (US 20160047880) in view of McHugh (US 20010020901).

Regarding claim 1, A system for activating a radio beacon on an aircraft, comprising: a device, the device installed on the aircraft at a first location; (“the aircraft's Mode-S transmitter system” Helfrick: paragraph 17)
and an RF detector, the RF detector installed on the aircraft at a second location; (“The interface unit 4 may generally include a controller, e.g., system logic 6, which can include a programmable chip or control module, and which may communicate with both the aircraft navigation and operational control systems, and the aircraft's Mode-S transmitter system” Helfrick: paragraph 17 and figure 1)
wherein the device is configured to transmit coded information readable by the RF detector; and wherein the RF detector is configured to trigger activation of the radio beacon based on the coded information or if no RF emissions are detected from the aircraft (“The transponder activity detector 20 of the detection/locating system 1 of the present disclosure may include an L band receiver 16 for detecting and receiving Mode-S/ADS-B transmissions (squitter transmissions) and communicating those transmissions and/or the lack thereof to the ELT 2, and can activate the ELT 2 upon detection of an emergency condition such as the Mode-S transponder ceasing to transmit expected squitter transmissions or being shut off” Helfrick: paragraph 19)
The claimed within a predetermined period of time is not specifically disclosed by Helfrick. McHugh teaches delaying an alarm for a predetermined amount of time after detecting an alarm condition in order to prevent false alarms (“In order to reduce or eliminate such false alarms, a control circuit can delay the activation of the alarm for a predetermined time following detection of an alarm condition” McHugh: paragraph 6). Modifying Helfrick to include a predetermined time period of delay before sending an alert would increase the overall suitability of the device by preventing nuisance false alarms. Therefore it would have been obvious to one of ordinary skill in the art to modify Helfrick according to McHugh.


Regarding claim 2, The system of claim 1, further comprising: an Emergency Locator Transmitter-Distress Tracking (ELT-DT) unit located at the second location; wherein the RF detector monitors the coded information; and wherein the RF detector is configured to trigger the ELT-DT unit to transmit the radio beacon based on the coded information. (“In one embodiment, the interface unit 4 can be integrated into or otherwise part of the ELT 2 of the aircraft, in which case the detection/locating system 1 and ELT may be configured as a single module” Helfrick: paragraph 17 & “The transponder activity detector 20 of the detection/locating system 1 of the present disclosure may include an L band receiver 16 for detecting and receiving Mode-S/ADS-B transmissions (squitter transmissions) and communicating those transmissions and/or the lack thereof to the ELT 2, and can activate the ELT 2 upon detection of an emergency condition such as the Mode-S transponder ceasing to transmit expected squitter transmissions or being shut off” Helfrick: paragraph 19).

Allowable Subject Matter
Claims 5-23 are allowed.

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not suggest nor disclose a system for detecting aircraft operations, identifying an abnormal event, determining if that event was intentional, activating a locator beacon if it was not intentional, determining if a transponder is in an ON state, activating the beacon if the transponder is not in an ON state and determining if the transponder was properly operating as it exited the ON state and activating the beacon if not. The closest prior art to Helfrick (US 20160047880) teaches monitoring a transponder and alerting when no signal is received but none of the other claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689